Exhibit 10.13
 
THIS NOTE MAY NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED, HYPOTHECATED OR
OTHERWISE ALIENATED OR ENCUMBERED WITHOUT THE PRIOR WRITTEN CONSENT OF THE
BORROWER.
 


 
$200,000.00
State of Utah
September 17, 2010



BUYER TRUST DEED NOTE #3
 
FOR VALUE RECEIVED, Inter-Mountain Capital Corp., a Delaware corporation (the
“Borrower”), hereby promises to pay to World Series of Golf, Inc., a Nevada
corporation (the “Lender,” and together with the Borrower, the “Parties”), the
principal sum of $200,000.00 together with all accrued and unpaid interest
thereon, fees incurred or other amounts owing hereunder, all as set forth below
in this Secured Promissory Note (this “Note”). This Note is issued pursuant to
that certain Note and Warrant Purchase Agreement of even date herewith, entered
into by and between the Borrower and the Lender (the “Purchase Agreement” and
together with all other agreements entered into between, or instruments issues
by, the Parties in connection with this Note, the “Transaction Documents”),
pursuant to which the Lender issued to the Borrower, among other Notes (as
defined in the Purchase Agreement) and a Warrant (as defined in the Purchase
Agreement), that certain Company Note #3, a secured convertible promissory note
in the principal amount of $200,000.00 (the “Lender Note”) and a warrant to
purchase shares of the Company’s Common Stock (as defined in the Purchase
Agreement).
 
1. Principal and Interest. Interest shall accrue on the unpaid principal balance
and any unpaid late fees or other fees under this Note at a rate of 5.0% per
annum until the full amount of the principal and fees has been paid. Upon the
occurrence of an Event of Default (as defined below), this Note shall accrue
simple interest at the rate of 10.00% per annum from and after the date of the
Event of Default, whether before or after judgment. Notwithstanding any
provision to the contrary herein, in no event shall the applicable interest rate
at any time exceed the maximum interest rate allowed under applicable law.  The
entire unpaid principal balance and all accrued and unpaid interest, if any,
shall be due and payable on or before the earlier of (i) May 17, 2013, or (ii)
so long as the Conversion Shares (as defined in the Lender Note) are then freely
saleable under Rule 144 promulgated under the Securities Act of 1933, as
amended, the later of (A) the date on which the Lender Note has been fully
repaid, and (B) June 17, 2011 (the “Maturity Date”).
 
2. Payment. Unless prepaid, all principal and accrued interest under this Note
is payable in one lump sum on the Maturity Date. All payments of interest and
principal shall be (i) in lawful money of the United States of America, and (ii)
in the form of immediately available funds. All payments shall be applied first
to costs of collection, if any, then to accrued and unpaid interest, and
thereafter to principal. Payment of principal and interest hereunder shall be
delivered to the Lender at the address furnished to the Borrower for that
purpose.
 
3. Prepayment by the Borrower. The Borrower may, in its sole and absolute
discretion, pay, without penalty, all or any portion of the outstanding balance
along with any accrued but unpaid interest on this Note at any time prior to the
Maturity Date.
 
 
1

--------------------------------------------------------------------------------

 
 
4. Security. The payment of this Note is secured by that certain Trust Deed (the
“Trust Deed”) of even date herewith executed by the Borrower, as Trustor, in
favor of the Lender, as Beneficiary, encumbering certain real property of the
Borrower, as more specifically set forth in the Trust Deed, all the terms and
conditions of which are hereby incorporated and made a part of this Note.  The
Lender covenants and agrees to release the Trust Deed pursuant to the terms of
Section 5.
 
5. Release. The Lender covenants and agrees that simultaneous with the receipt
of this Note, duly executed by the Borrower, it shall execute and deliver a
Request for Full Reconveyance substantially in the form attached hereto as
Exhibit A (the “Reconveyance”), which will operate to release the Trust Deed
upon satisfaction of the conditions for release of the Trust Deed set forth in
the Escrow Agreement (as defined in the Purchase Agreement). An escrow agent
(the “Escrow Agent”), mutually satisfactory to the Borrower and the Lender,
shall hold the Reconveyance in escrow, subject to the condition that the Escrow
Agent may follow the directions set forth in the Reconveyance until all of the
conditions for release of the Trust Deed set forth in the Escrow Agreement have
been satisfied. In accordance with the terms of the Escrow Agreement, the
Reconveyance shall require that the Escrow Agent record a Deed of Reconveyance
(and thereby the Trust Deed reconveyed) the earlier of (i) the first date on
which the Buyer Trust Deed Notes (as defined in the Purchase Agreement) are
repaid in full, or (ii) six months and three days following the date the Trust
Deed is recorded (the “Release Date”).  For avoidance of doubt, after the
Release Date, there shall be no collateral securing this Note.
 
6. Right of Offset. Notwithstanding anything to the contrary herein or in any
other Transaction Document, in the event of (i) the occurrence of any Event of
Default (as defined in the Lender Note) under the Lender Note or any other note
issued by Lender in connection with the Purchase Agreement, (ii) a breach of any
material term, condition, representation, warranty, covenant or obligation of
the Lender under any Transaction Document, or (iii) the occurrence of any
Material Adverse Effect (as defined in the Purchase Agreement), the Borrower
shall be entitled to deduct and offset any amount owing by the Lender under the
Lender Note from any amount owed by the Borrower under this Note.  In the event
that the Borrower’s exercise of its offset rights under this Section 6 results
in the full satisfaction of the Borrower’s obligations under this Note, then the
Lender shall return this Note to the Borrower for cancellation or, in the event
this Note has been lost, stolen or destroyed, a lost note affidavit in a form
reasonably acceptable to the Borrower.
 
7. Default. If any of the events specified below shall occur (each, an “Event of
Default”) the Lender may declare the unpaid principal balance together with all
accrued and unpaid interest thereon, fees incurred or other amounts owing
hereunder immediately due and payable, by notice in writing to the Borrower.  If
any default, other than a Payment Default (as defined below), is curable, then
the default may be cured (and no Event of Default will have occurred) if the
Borrower, after receiving written notice from the Lender demanding cure of such
default, either (a) cures the default within fifteen (15) days, or (b) if the
cure requires more than fifteen (15) days, immediately initiates steps that the
Lender deems in the Lender’s reasonable discretion to be sufficient to cure the
default and thereafter diligently continues and completes all reasonable and
necessary steps sufficient to produce compliance as soon as reasonably
practical. Each of the following events shall constitute an Event of Default:
 
 
2

--------------------------------------------------------------------------------

 
 
(a) Failure to Pay. The Borrower’s failure to make any payment when due and
payable under the terms of this Note (a “Payment Default”);
 
(b) Breaches of Covenants. The Borrower or its subsidiaries, if any, shall fail
to observe or perform any other covenant, obligation, condition or agreement
contained in this Note;
 
(c) Representations and Warranties. Any representation, warranty, certificate,
or other statement (financial or otherwise) made or furnished by or on behalf of
the Borrower to the Lender in writing in connection with this Note, or as an
inducement to the Lender to enter into the Purchase Agreement, shall be false,
incorrect, incomplete or misleading in any material respect when made or
furnished; and
 
(d) Involuntary Bankruptcy. If any involuntary petition is filed under any
bankruptcy or similar law or rule against the Borrower, and such petition is not
dismissed within 60 days, or a receiver, trustee, liquidator, assignee,
custodian, sequestrator or other similar official is appointed to take
possession of any of the assets or properties of the Borrower or any guarantor.
 
8. Binding Effect; Assignment. This Note shall be binding on the Parties and
their respective heirs, successors, and assigns; provided, however, that the
Lender shall not assign any of its rights hereunder without the prior written
consent of the Borrower.
 
9. Governing Law; Venue. The terms of this Note shall be construed in accordance
with the laws of the State of Utah as applied to contracts entered into by Utah
residents within the State of Utah which contracts are to be performed entirely
within the State of Utah.  With respect to any disputes arising out of or
related to this Note, the Parties consent to the exclusive jurisdiction of, and
venue in, the state courts in Utah (or in the event of federal jurisdiction, the
United States District Court for Utah).
 
10. Compliance with Applicable Law. The Borrower agrees that the obligations
evidenced by this Note constitute an exempted transaction under the
Truth-In-Lending Act, 15 U.S.C. Section 1601, et seq. and such obligations
constitute a business loan which comes within the purview of Section 4(l)(c) of
“An Act in Relation to the Rule of Interest and Lending of Money,” approved May
24, 1879, as amended, 815 ILCS 205/4(l)(a).
 
11. Customer Identification–USA Patriot Act Notice. The Lender hereby notifies
the Borrower that pursuant to the requirements of the USA Patriot Act (Title III
of Pub. L. 107-56, signed into law October 26, 2001) (the “Act”), and the
Lender’s policies and practices, the Lender is required to obtain, verify and
record certain information and documentation that identifies the Borrower, which
information includes the name and address of the Borrower and such other
information that will allow the Lender to identify the Borrower in accordance
with the Act.
 
12. Lawful Interest. It being the intention of the Lender and the Borrower to
comply with all applicable laws with regard to the interest charged hereunder,
it is agreed that, notwithstanding any provision to the contrary in this Note or
the other Transaction Documents, no such provision, including without limitation
any provision of this Note providing for the payment of interest or other
charges, shall require the payment or permit the collection of any amount  in
excess of the maximum amount of interest permitted by law to be charged for the
use or detention, or the forbearance in the collection, of all or any portion of
the indebtedness evidenced by this Note or by any extension or renewal hereof
(“Excess Interest”). If any Excess Interest is provided for, or is adjudicated
to be provided for, in this Note or the other Transaction Documents, then in
such event:
 
 
3

--------------------------------------------------------------------------------

 
 
(a) the provisions of this Section shall govern and control;
 
(b) the Borrower shall not be obligated to pay any Excess Interest;
 
(c) any Excess Interest that the Lender may have received hereunder shall, at
the option of the Lender, be (i) applied as a credit against the principal
balance due under this Note or accrued and unpaid interest thereon not to exceed
the maximum amount permitted by law, or both, (ii) refunded to the Borrower, or
(iii) any combination of the foregoing;
 
(d) the applicable interest rate or rates shall be automatically subject to
reduction to the maximum lawful rate allowed to be contracted for in writing
under the applicable governing usury laws, and this Note and the Transaction
Documents shall be deemed to have been, and shall be, reformed and modified to
reflect such reduction in such interest rate or rates; and
 
(e) the Borrower shall not have any action or remedy against the Lender for any
damages whatsoever or any defense to enforcement of this Note or arising out of
the payment or collection of any Excess Interest.
 
13. Pronouns. Regardless of their form, all words shall be deemed singular or
plural and shall have the gender as required by the text.
 
14. Headings. The various headings used in this Note as headings for sections or
otherwise are for convenience and reference only and shall not be used in
interpreting the text of the section in which they appear and shall not limit or
otherwise affect the meanings thereof.
 
15. Time of Essence. Time is of the essence with this Note.
 
16. Severability. If any part of this Note is construed to be in violation of
any law, such part shall be modified to achieve the objective of the Parties to
the fullest extent permitted by law and the balance of this Note shall remain in
full force and effect.
 
17. Attorneys’ Fees. If any action at law or in equity is necessary to enforce
this Note or to collect payment under this Note, the Lender shall be entitled to
recover reasonable attorneys’ fees directly related to such enforcement or
collection actions.
 
18.  Amendments and Waivers; Remedies. No failure or delay on the part of a
Party hereto in exercising any right, power or remedy hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right,
power or remedy preclude any other or further exercise thereof or the exercise
of any other right, power or remedy. The remedies provided for herein are
cumulative and are not exclusive of any remedies that may be available to a
Party hereto at law, in equity or otherwise. Any amendment, supplement or
modification of or to any provision of this Note, any waiver of any provision of
this Note, and any consent to any departure by either Party from the terms of
any provision of this Note, shall be effective (i) only if it is made or given
in writing and signed by the Borrower and the Lender and (ii) only in the
specific instance and for the specific purpose for which made or given.
 
 
4

--------------------------------------------------------------------------------

 
 
19. Notices. All notices, requests, demands, claims and other communications
hereunder shall be in writing. Any notice, request, demand, claim or other
communication hereunder shall be deemed duly given if it is sent by registered
or certified mail, return receipt requested, postage prepaid, and addressed to
the intended recipient, as set forth in the Purchase Agreement. Any Party may
send any notice, request, demand, claim or other communication hereunder to the
intended recipient at the address set forth in the Purchase Agreement using any
other means (including personal delivery, expedited courier, messenger service,
facsimile, ordinary mail, or electronic mail), but no such notice, request,
demand, claim or other communication shall be deemed to have been duly given
unless and until it actually is received by the intended recipient or receipt is
confirmed electronically or by return mail.  Any Party may change the address to
which notices, requests, demands, claims and other communications hereunder are
to be delivered by giving the other Party notice in any manner herein set forth.
 
20. Final Note. This Note, together with the other Transaction Documents,
contains the complete understanding and agreement of the Borrower and the Lender
and supersedes all prior representations, warranties, agreements, arrangements,
understandings, and negotiations. THIS NOTE, TOGETHER WITH THE OTHER TRANSACTION
DOCUMENTS, REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF ANY ALLEGED PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES.
 
[Remainder of page intentionally left blank]
 
 
 
 
 
 
 
 
 


 
5

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Parties have executed this Note as of the date set forth
above.
 

 
BORROWER:
         
INTER-MOUNTAIN CAPITAL CORP.
           
By:
/s/
     
John M. Fife, President
                 

 
ACKNOWLEDGED, ACCEPTED AND AGREED:
 
WORLD SERIES OF GOLF, INC.
 
By
     
Name:
   
Title:
 



[Signature page to Buyer Trust Deed Note #3]
 
6

--------------------------------------------------------------------------------

 


EXHIBIT A


RECONVEYANCE
 
 
 
 
 
 
 
 
 
 
 
 
 
 
7
 
 

